NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3781-18T4

STATE OF NEW JERSEY,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

OSHER EISEMANN,

          Defendant-Respondent/
          Cross-Appellant.


                   Argued October 15, 2020 – Decided December 31, 2020

                   Before Judges Alvarez and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 18-04-
                   0059.

                   Lauren Bonfiglio, Deputy Attorney General, argued the
                   cause for appellant/cross-respondent (Gurbir S.
                   Grewal, Attorney General, attorney; Lauren Bonfiglio,
                   of counsel and on the briefs).

                   Melissa Wernick and Lee D. Vartan argued the cause
                   for respondent/cross-appellant (Chiesa Shahinian &
              Giantomasi, PC, attorneys; Lee D. Vartan, on the
              briefs).

PER CURIAM

      A jury convicted defendant Osher Eisemann of two second-degree

offenses: financial facilitation (money laundering), N.J.S.A. 2C:21-25(b)(1)

(count three), and misconduct by a corporate official, N.J.S.A. 2C:21-9(c) and

2C:20-3(a) (count five). On April 29, 2019, the trial judge sentenced defendant

to two downgraded concurrent two-year terms of probation, each requiring sixty

days county jail time. He imposed the mandatory $250,000 penalty for money

laundering. N.J.S.A. 2C:21-27.2(a). The judgment of conviction (JOC) was

subsequently amended to reflect the mandatory consecutive sentence terms

requirement found in N.J.S.A. 2C:21-27(c), of which the judge was initially

unaware.      The aggregate sentence was unchanged, however, as the judge

restructured the terms of probation to one year, made them consecutive, and on

each required defendant serve thirty days county jail time. For the reasons that

follow, we affirm the convictions, but vacate and remand for resentencing before

another judge.

      Defendant founded a school for children with disabilities in 1993. Shortly

thereafter, he incorporated a foundation to act as a fundraising organization for

the school.      Defendant was the executive director of the school and the

                                                                         A-3781-18T4
                                       2
foundation; he served as the president of the foundation board of trustees. The

school, although private, educates children placed by public school sending

districts. The school is mainly funded, not by private donations, but by the

tuition paid on behalf of public school students—in other words, local, state, and

federal money. Thus, it is subject to regulation and oversight by the New Jersey

Department of Education (DOE), including the calculation of annual tuition.

      In June 2016, six search warrants were issued, supported by the New

Jersey Division of Criminal Justice Detective Thomas Page's affidavit. The

warrants, each for a specific place connected to the school, sought evidence

regarding misapplication of entrusted property, N.J.S.A. 2C:21-15, and

tampering with public records or information, N.J.S.A. 2C:28-7. After the

seizure of the records, a state grand jury returned an indictment, later superseded

by a charging document that included another offense, corruption of public

resources, N.J.S.A. 2C:27-12(a)(1) and N.J.S.A. 2C:2-6.1 Additionally, the

original count three was replaced with the following:

             (Financial Facilitation of Criminal Activity – Second
                                     Degree)

                              OSHER EISEMANN
                                    and

1
   The foundation was also charged with several offenses, but was acquitted at
trial.
                                                                           A-3781-18T4
                                        3
              SERVICES FOR HIDDEN INTELLIGENCE, LLC

            between on or about March 1, 2015, and on or about
            April 30, 2015, at the City of Edison, in the County of
            Middlesex, elsewhere, and within the jurisdiction of
            this Court, did engage in one or more transactions
            involving property, to wit: funds of $75,000 or more,
            which the said OSHER EISEMANN and SERVICES
            FOR HIDDEN INTELLIGENCE, LLC knew or which
            a reasonable person would believe to be derived from
            criminal activity to wit: Theft By Unlawful Taking,
            Misapplication of Entrusted Property or Property of
            Government, or Misconduct By Corporate Official,
            with the intent to facilitate or promote the criminal
            activity or knowing that the transaction(s) were
            designed in whole or in part to conceal or disguise the
            nature, location, source, ownership or control of the
            property derived from criminal activity, that is the said
            OSHER EISEMANN or SERVICES FOR HIDDEN
            INTELLIGENCE, LLC, did transfer $75,000 or more
            in funds paid or donated to a private school for the
            handicapped, as identified to the Grand Jury, knowing
            that it was stolen or misapplied, to one or more entities
            or persons for the purpose of concealing or disguising
            the nature, location, source, ownership or control of the
            funds, contrary to the provisions of N.J.S.A. 2C:21-
            25(b), N.J.S.A. 2C:21-27 and N.J.S.A. 2C:2-6, and
            against the peace of this State, the government and
            dignity of the same.

      Between grand jury presentations, defendant filed an unsuccessful motion

to suppress the evidence seized pursuant to the search warrants. The motion to

dismiss the superseding indictment was later also denied. Defendant's motions

for judgment of acquittal or a new trial were not successful either.


                                                                        A-3781-18T4
                                        4
      At trial, the State presented a number of witnesses, including investigators

who examined the seized records and discovered the transactions for which

defendant was indicted.     Specifically, Page testified regarding defendant's

transfer of funds, which the State alleged as designed to make it appear that he

repaid a $200,000 debt he owed to the school. The process included the issuance

of two cashier's checks out of the school's accounts totaling $230,000 in March

2015. Of that sum, a $200,000 cashier's check was made payable to GZYD, a

non-profit entity in the business of making small short-term loans to citizens in

the Lakewood community.

      The director of GZYD, Jonathan Rubin, testified that in mid-March 2015,

defendant asked him to deposit a check for $200,000 into the GZYD account.

Defendant explained to Rubin it was a loan he was concerned would get lost in

litigation, and he asked Rubin to draw a check in that amount to TAZ Apparel,

a defunct online women's clothing company in which defendant had been a

partner with Aaron Gottlieb.

      Gottlieb testified that defendant called and asked him to deposit the

$200,000 in a TAZ Apparel account and write defendant a check from the

account in that amount. Gottlieb did so, without asking questions about the




                                                                          A-3781-18T4
                                        5
transaction. Defendant wired the $200,000 into one of the school accounts, thus

appearing on paper to pay an existing debt he owed to the school.

      Deputy Chief of Detectives William Frederick, of the Division of Criminal

Justice Financial and Computer Crimes Bureau, also testified on behalf of the

State. He reviewed various account books and records of the school, and the

foundation, in furtherance of the investigation. He too testified regarding the

transactions that Page, Rubin, and Gottlieb described—and the fact that

defendant's $200,000 debt to the school was effectively eliminated by the

circular series of transactions that began with a withdrawal of $200,000 from a

school account. We discuss the motions, jury charges, and sentence below.

      Now on appeal, defendant raises the following points:

            POINT I

            THE CONVICTIONS SHOULD BE VACATED
            BECAUSE THE JURY INSTRUCTIONS FOR
            COUNT 3 WERE CLEARLY INCORRECT.

            POINT II

            THE CONVICTIONS SHOULD BE VACATED
            BECAUSE THE SUPERSEDING INDICTMENT
            WAS    FACIALLY    INCONSISTENT, AND
            EISEMANN PREPARED AND OFFERED HIS
            DEFENSE IN RELIANCE ON THE ORIGINAL
            PROPOSED JURY INSTRUCTIONS.



                                                                       A-3781-18T4
                                      6
POINT III

THE CONVICTIONS SHOULD BE VACATED
BECAUSE THERE WAS NO PERMANENT
DEPRIVATION.

POINT IV

THE CONVICTIONS SHOULD BE VACATED
BECAUSE THE INTERPRETATION OF [DOE]
REGULATIONS WAS FOR THE TRIAL COURT,
NOT FOR THE JURY.

POINT V

THE CONVICTIONS SHOULD BE VACATED
BECAUSE THERE WAS NO EVIDENCE THAT
EISEMANN    UNLAWFULLY      EXERCISED
CONTROL OVER PRIVATE DOLLARS.

POINT VI

THE CONVICTIONS SHOULD BE VACATED
BECAUSE THERE WAS NO EVIDENCE THAT
EISEMANN USED THE FOUNDATION TO
COMMIT    THE CRIME  OF   FINANCIAL
FACILITATION.

POINT VII

THE CONVICTIONS SHOULD BE VACATED
BECAUSE     PROSECUTORS AND    PAGE
KNOWINGLY PRESENTED FALSE TESTIMONY
TO TWO GRAND JURIES IN VIOLATION OF
STATE V. HOGAN.

A.   Page Testified Before The First Grand Jury
     About One School Bank Account Only, Even

                                                  A-3781-18T4
                      7
            Though He Knew The School Had Multiple Bank
            Accounts, And Also Knew That If There Were
            Sufficient Private Dollars Across All Accounts,
            Then There Was "No Crime."

      B.    Page Again Testified About One School Bank
            Account Before the Second Grand Jury, And
            Added To His Testimony That There Were
            Insufficient Private Dollars In That Account To
            Pay For The "Criminal" Transactions Even
            Though Page Admitted At Trial That He Never
            Knew The Amount Of Public Or Private Dollars
            Deposited Into That, Or Any, Account.

      POINT VIII

      THE CONVICTIONS SHOULD BE VACATED
      BECAUSE EISEMANN'S SUPPRESSION MOTION
      WAS DENIED IN ERROR, AND THE SIX SEARCH
      WARRANTS WERE OVERBROAD, GENERAL
      WARRANTS.

The State raises one point on cross-appeal:

      POINT IX

      DEFENDANT'S ILLEGAL SENTENCE MUST BE
      VACATED     AND     REMANDED     FOR
      RESENTENCING AS IT IS NOT WITHIN THE
      SENTENCING GUIDELINES AND DEFENDANT
      FAILED TO MEET HIS HEAVY BURDEN OF
      OVERCOMING     THE  PRESUMPTION   OF
      IMPRISONMENT.

      1.    Mitigating factor two, defendant did not
            contemplate that his conduct would cause or
            threaten serious harm, N.J.S.A. 2C:44-1(b)(2).


                                                              A-3781-18T4
                                 8
            2.     Mitigating factor four, substantial grounds
                   tending to excuse defendant's conduct, N.J.S.A.
                   2C:44-1(b)(4).

            3.     Mitigating factor six, defendant will compensate
                   the victim of his conduct for the damage or injury
                   sustained, N.J.S.A. 2C:44-1(b)(6).

            4.     Mitigating factor eight, defendant's conduct was
                   the result of circumstances unlikely to recur,
                   N.J.S.A. 2C:44-1(b)(8).

                                        I.

      Defendant was acquitted of first-degree corruption of public resources,

N.J.S.A. 2C:27-12(a)(1) and 2-6 (count one); second-degree theft by unlawful

taking, N.J.S.A. 2C:20-3 and 2-6 (count two); and second-degree misapplication

of entrusted property and property of government, N.J.S.A. 2C:21-15 and 2-6

(count four). Those counts are addressed in defendant's points four, five, and

seven.

      Some of defendant's arguments relate to counts regarding his alleged

misuse of public funds, but none of the charges of which defendant was

convicted require proof of the source of the funds, i.e. whether public or private.

DOE regulations, also included in defendant's claims of error, were relevant only

to the theft charge. Whether or not defendant unlawfully exercised control over

private or public dollars is not relevant to the conviction for money laundering.


                                                                           A-3781-18T4
                                        9
Nor is defendant's claim in point seven—that the convictions should be vacated

because Page "knowingly presented false testimony to two grand juries"

regarding whether funds were from public sources or from private donations—

relevant to the convictions.

      Defendant does not even suggest Page lied at trial. Once a jury convicts,

the verdict establishes probable cause to indict, and a purported error is rendered

harmless. See State v. Warmbrun, 277 N.J. Super. 51, 60 (App. Div. 1994).

Defendant claims Page's seeming confusion during some of his testimony before

the grand jury about the source of funds, which defendant alleges was a "lie,"

has nothing to do with money laundering. We do not address defendant's points

on appeal involving charges of which he was acquitted; they do not warrant

further discussion in a written opinion. R. 2:11-3(e)(2).

                                        II.

      Jury instructions are "a road map to guide the jury[.]" State v. McKinney,

223 N.J. 475, 495 (2015) (quoting State v. Martin, 119 N.J. 2, 15 (1990)).

                    The trial court has clear directives with regard to
            what must be included in the charge. The judge "should
            explain to the jury in an understandable fashion its
            function in relation to the legal issues involved." The
            trial judge must deliver "a comprehensible explanation
            of the questions that the jury must determine, including
            the law of the case applicable to the facts that the jury
            may find." The trial judge must "instruct the jury as to

                                                                           A-3781-18T4
                                       10
            the fundamental principles of law which control the
            case [including] the definition of the crime, the
            commission of which is basic to the prosecution against
            the defendant."

            [Ibid. (alteration in original) (citations omitted).]

      We review the claims regarding the instructions for harmless error

because defendant objected to the jury instructions at trial.2 Willner v. Vertical

Reality, Inc., 235 N.J. 65, 79 (2018). "The harmless error standard requires that

there be some degree of possibility that [the error] led to an unjust res ult. The

possibility must be real, one sufficient to raise a reasonable doubt as to whether

[it] led the jury to a verdict it otherwise might not have reached." State v. Lazo,

209 N.J. 9, 26 (2012) (alterations in original) (quotations omitted) (quoting State

v. R.B., 183 N.J. 308, 330 (2005)).

      However, "[b]ecause proper jury instructions are essential to a fair trial,

'erroneous instructions on material points are presumed to' possess the capacity

to unfairly prejudice the defendant." McKinney, 223 N.J. at 495 (quoting State

v. Bunch, 180 N.J. 534, 541-42 (2004)). Jury instructions are therefore poor

candidates for rehabilitation under the harmless error theory. Id. at 495-96.



2
  Defendant objected to the instruction the judge gave the jury as to count five,
misconduct by a corporate official. He suggested language, some of which the
judge adopted, on the instruction given as to count three, money laundering.
                                                                           A-3781-18T4
                                       11
      In this case, defendant's argument is based on a misapprehension of the

law defining the crime of money laundering. He argues the instruction should

have made clear a conviction on count three could only be sustained if he was

convicted on counts two, four, or five. However, the statute, N.J.S.A. 2C:21-

25(b)(1), "does not require that a particular underlying crime be set in motion."

State v. Harris, 373 N.J. Super. 253, 267 (App. Div. 2004). In other words, the

jury is not required to convict a defendant of a specific predicate offense before

convicting him of money laundering. "An independent predicate offense is not

necessary to the prosecution of the promotion prong of New Jersey's money

laundering statute." Ibid.; see also State v. Diorio, 216 N.J. 598, 624 (2014).

Defendant was convicted under the "promotion prong" of N.J.S.A.

2C:21-25(b)(1). For that reason, the trial court's instruction was not "clearly

incorrect."

      In any event, defendant was convicted of an independent offense,

misconduct by a corporate official. This, for purposes of the money laundering

statute, is a criminal activity. The model jury charge states that "[a]ny criminal

activity will suffice." Model Jury Charge (Criminal), "Financial Facilitation of

Criminal Activity (N.J.S.A. 2C:21-25(b)(1))" (approved June 2009).




                                                                          A-3781-18T4
                                       12
      The trial judge informed the jury, in accord with the model jury charge,

that "the defendant need not have known that the subject property was derived

from specific unlawful activity[.]"         See Model Jury Charge (Criminal),

"Financial Facilitation of Criminal Activity (N.J.S.A. 2C:21-25(b)(1))"

(approved June 2009). Additionally, the trial judge told the jury that the State

identified the criminal activity and listed the three other counts, theft,

misapplication, and misconduct. In reliance on his argument that the jury

charges were fatally flawed because the jury did not convict defendant of one of

the other charges, defendant cites to federal caselaw.       But defendant was

convicted of misconduct by a corporate official. And the federal precedents are

not dispositive of the question.

      Defendant also argues the instructions led to an illogical verdict because

defendant was convicted of facilitating the predicate offense of corporate

misconduct and of corporate misconduct for the predicate offense of facilitation

of criminal activity.   We do not accept the premise, which requires us to

speculate as to the reasons the jury reached its verdict, which would be improper.

Even inconsistent verdicts are permitted "[s]o long as the evidence is sufficient

to support a conviction on the substantive offense beyond a reasonable doubt[.]"

State v. Grey, 147 N.J. 4, 10 (1996). All that is necessary is for a defendant to


                                                                          A-3781-18T4
                                       13
know that the money or property being laundered was derived from an illicit

activity. As the jury instructions adequately stated the law, this argument lacks

merit.

                                         III.

         Defendant next contends the prosecution's presentation in the second

grand jury proceeding confused the classification of the money, public or

private, used in the $200,000 transaction that formed the basis for count three.

He argues this made the superseding indictment "facially inconsistent."

Defendant also argues the theory presented to the grand jury—that the $200,000

was strictly public money—differed from the theory presented to the trial jury in

the final instructions—that the $200,000 was either public or private money.

Defendant claims his defense was tailored to the original theory, but the jury

convicted him on the revised theory. Defendant's trial strategy decisions are not

a basis for reversal. Furthermore, since the distinction is not relevant, the

argument fails. Nonetheless, we address it.

         Count three of the original indictment stated defendant and the foundation

"engage[d] in one or more transactions involving approximately $200,000 in

public funds paid by one or more public school districts in the State of New

Jersey . . . knowing that it was stolen or misapplied . . . ." Count three of the


                                                                           A-3781-18T4
                                         14
superseding indictment, however, stated defendant and the foundation "did

transfer $75,000 or more in funds paid or donated to a private school . . .

knowing that it was stolen or misapplied . . . ."

      Based on this change in language in the superseding indictment, the

prosecution's theory now included use of public or private money (referring to

the "donated" funds). In the second grand jury proceeding, the prosecutor and

Page often referred to the generic "school money," and they did not distinguish

between public and private money throughout the proceeding.

      Additionally, at the second grand jury proceeding, the prosecutor initially

stated that defendant "misused and stole public funds and monies that were

intended to be used to operate a school . . . ." Page stated his investigation

involved defendant's "utilization of school public funds" and that "public school

money" meant "money . . . given to the school by the school districts." Page

confirmed the money defendant moved from the school to the foundation to TAZ

Apparel was "public money"; he knew the money was meant "for the operation

of [the school]" because "[i]t was school money . . . being deposited from the

district to the school's account."

      Up until that point, Page had exclusively discussed defendant's use of

"public money" and had referred to it colloquially as "school money." After


                                                                         A-3781-18T4
                                       15
walking through several of the suspect transactions, Page reiterated that he knew

money was "publicly sourced" because "[i]t came out of the school account."

      Page was then asked about private donations, which he confirmed

constituted a portion of the money in the school's account, but explained there

was never enough "nonpublic private donations" to cover the transactions. At

this point it is reasonable to assume, based on Page's testimony, that while there

may have been some privately sourced money in the school's account, the

suspected transactions were funded entirely by "public money."

      However, some confusion, on which defendant seems to base his

contention, did ensue. Page confirmed "the total misuse of public money [was]

approximately $779,000."       The prosecutor then asked Page about the

"redirection of public money" that went from the school and eventually back

into the school's account, rather than to one of defendant's private ventures.3

Page responded, "[t]hat was just school money." When the prosecutor asked

Page about "public money," he responded that it was "school money." This is

confusing because Page had previously referred to public money as school




3
  To be clear, this transaction, from the school eventually back to the school,
was the factual basis for Count Three.
                                                                          A-3781-18T4
                                       16
money; although his use of "just" would imply that Page was differentiating the

$200,000 from "public money."

      Page then walked through the transaction: $200,000 from the school to

GZYD to TAZ Apparel to defendant and then finally back to the school as a

repayment of his debt. Neither Page nor the prosecutor referred again to the

source of the money used in the transaction. The prosecutor asked, and Page

affirmed, that with the $200,000 transaction, "the total theft amount" of the

investigation was $979,000. The prosecutor added the $200,000 to the $779,000

"total misuse of public money," implying that the $200,000 was not public

money. Given that count three ultimately specifically referred to donated funds

in addition to public funds, it is clear that the State claimed the pertinent

transaction was funded by both public and private money, and that the judge's

instruction properly tracked that language.

                                      IV.

      Citing exclusively to federal caselaw, defendant argues the superseding

indictment was defective because it contained logically inconsistent counts.

Nothing in New Jersey law prohibits the State from charging inconsistent

offenses, even if we were to assume for the sake of argument defendant's

description is accurate.   So long as the proofs independently support the


                                                                       A-3781-18T4
                                      17
convictions on counts three and five beyond a reasonable doubt, the point lacks

merit. See Grey, 147 N.J. at 10.

                                        V.

      Defendant argues in point two that defendant cannot be convicted of

money laundering if the funds at issue were private. No law supports the

proposition. The money laundering statute covers all crimes, not just those

involving public funds. No further discussion is warranted. R. 2:11-3(e)(2).

                                        VI.

      Defendant also contends that the convictions should be vacated because

there was no permanent deprivation of funds. This argument also lacks merit.

It is undisputed that the withdrawal of the $200,000 from the school was

temporary. The improper removal of funds, "laundering" through two corporate

accounts and return, was intended to do nothing more than to create the fiction

that a loan had been repaid. That the funds were put back in short order does

not defeat either conviction. No further discussion is warranted. R. 2:11-

3(e)(2).

                                       VII.

      In his sixth point, defendant contends that in order to establish guilt on

count five, the State had to prove that he used or controlled a corporation, in this


                                                                            A-3781-18T4
                                        18
case the foundation, "for the furtherance or promotion of any criminal object[,]"

and that he did so purposely or knowingly. N.J.S.A. 2C:21-9(c); see also Model

Jury Charges (Criminal), "Misconduct by Corporate Official" (N.J.S.A. 2C:21-

9(c)) (approved Feb. 2017). Defendant argues that since the State did not

introduce evidence that he personally dealt with the foundation accounts, he

cannot be held criminally responsible for the $200,000 transaction.        Thus,

defendant reasons, his motion for acquittal should have been granted.

      At trial, Frederick detailed the transactions, beginning with removal of

$200,000 from the school account, the movement of funds through various

accounts as corroborated by Page, Rubin, and Gottlieb, and the final redeposit

of the money into the school account. Frederick testified that the foundation

ledgers recorded an increase in loans receivable based on a $200,000 loan made

to GZYD and later reflected a $200,000 reduction to a loan payable by

defendant. Page's testimony traced the money from bank account records,

traveling from a school account to GZYD's account by check, from GZYD's

account to TAZ's account by check, from TAZ's account to defendant's account

by check, and then from defendant's account to a school account by wire

transfer. Rubin and Gottlieb confirmed that the GZYD and TAZ transfers were

done under defendant's direction.


                                                                         A-3781-18T4
                                      19
        An appellate court reviews the denial of a motion for acquittal de novo,

using the same standard as the trial court. State v. Cruz-Pena, 459 N.J. Super.

513, 520 (App. Div. 2019). "We must determine whether, based on the entirety

of the evidence and after giving the State the benefit of all its favorable

testimony and all the favorable inferences drawn from that testimony, a

reasonable jury could find guilt beyond a reasonable doubt." Ibid. (quoting State

v. Dekowski, 218 N.J. 596, 608 (2014)). Defendant simply failed to meet that

standard.

        A reasonable jury could find guilt of the offense after giving the State the

benefit of all favorable testimony and all favorable inferences.           Separate

witnesses testified regarding the transactions recorded in the books of various

entities through which the funds traveled. Thus, the motion for acquittal was

properly denied.

        Although not mentioned in the point heading as required by the rule,4

defendant now objects that Frederick should not have been permitted to testify

as an expert, as his opinions were inadmissible lay opinions. In support of that

position, defendant cites to an unpublished decision that mentions in dicta that

forensic accountants should not offer lay opinions.


4
    R. 2:6-2(a)(6).
                                                                            A-3781-18T4
                                         20
      An unpublished opinion is not precedential. R. 1:36-3. Furthermore,

Frederick was not an outside accountant performing an independent audit, as

was the expert in the unpublished opinion to which defendant draws our

attention, but rather a detective investigating financial records.            During

Frederick's testimony, the trial judge entertained repeated objections from

defense counsel, sustaining two when Frederick's testimony appeared to move

into the realm of expert opinion rather than perceptions. His testimony was

appropriately limited to his examination of financial records and was entirely

admissible. This issue has no merit.

                                        VIII.

      In reviewing a motion to suppress, appellate courts "must uphold the

factual findings underlying the trial court's decision so long as those findings

are supported by sufficient credible evidence in the record." State v. Lamb, 218

N.J. 300, 313 (2014). However, a "trial court's interpretation of the law . . . and

the consequences that flow from established facts are not entitled to any special

deference" and is de novo. Ibid. "[A]ppellate courts should reverse only when

the trial court's determination is 'so clearly mistaken "that the interests of justice

demand intervention and correction."'" Ibid. (quoting State v. Elders, 192 N.J.

224, 244 (2007)).


                                                                              A-3781-18T4
                                         21
      Defendant contends that the convictions should be vacated because the

search warrants themselves were drafted so as to give investigators unfettered

discretion rather than limiting any seizure to items by the use of specific

language and temporal limitations. Defendant points out that those temporal

limitations and more specific language were actually contained in the supporting

affidavits, and were therefore readily available.

      General search warrants are prohibited by the Fourth Amendment. State

v. Bivins, 226 N.J. 1, 12 (2016). But the search warrant applications here limited

the seizure to evidence of the crimes of misapplication of entrusted property and

tampering with public records or information, including payments, payroll,

employee records, government contracts, communications, and finances. Given

the complexity of the alleged schemes, the peculiar nature of the proofs

themselves, the number of accounts involved and their locations, and the

substantial sums involved in the investigation, the application language is not

overbroad.

      As to temporal limitations, documentation on payroll and employee

records were limited to between 2011 and 2015. That only some records were

limited temporally, but others were not, does not satisfy defendant's high burden

of overcoming the presumptive validity of the warrant.


                                                                          A-3781-18T4
                                       22
      The New Jersey case upon which defendant relies, State v. Muldowney,

60 N.J. 594 (1972), concerns alleged violations of obscenity laws. That search

warrant was drafted to require the seizing officer to subjectively assess whether

an item was obscene, with obvious First Amendment implications. Id. at 603-

04. That is a far different scenario than this, where officers were investigating

a complicated financial scheme involving the potential theft of hundreds of

thousands of dollars, involving both public and private funds. Defendant was

being investigated for suspected financial criminal activity spanning many

years, based on the creation and maintenance of numerous bank accounts and

involving several business entities, including two that had no relationship to

each other or the school. Thus, this point lacks merit.

                                      IX.

      Finally, we reach the State's cross-appeal, filed pursuant to N.J.S.A.

2C:44-1(f)(2). The State challenges as inconsistent with the Criminal Code

defendant's sentence to consecutive terms of one-year probation, each subject to

thirty days in county jail, on two second-degree crimes. We agree that the

sentence does not comply with the Code and remand for resentencing before

another judge.




                                                                         A-3781-18T4
                                      23
      The State's ability to appeal a sentence is limited by double jeopardy

principles and is ordinarily permissible only when authorized by statute or the

sentence is illegal. State v. Hyland, 452 N.J. Super. 372, 380 (App. Div. 2017),

aff’d as modified, 238 N.J. 135 (2019); State v. Chambers, 377 N.J. Super. 365,

369-70 (App. Div. 2005). In this case, the State appeals pursuant to N.J.S.A.

2C:44-1(f)(2), which authorizes such action when the trial court downgrades a

conviction and imposes a noncustodial or probationary term for a first - or

second-degree crime. N.J.S.A. 2C:44-1(f)(2).5

      Our Code's sentencing laws are premised on three principles:            (1)

sentences should be based on "structured discretion designed to foster less

arbitrary and more equal sentences"; (2) punishment should fit the crime, not

the criminal; and (3) sentences should be subject to meaningful appellate review

to promote uniformity. State v. Roth, 95 N.J. 334, 345-49, 361 (1984).

      The Legislature's "dominant, if not paramount, goal" in devising the

Code's sentencing scheme was to promote "uniformity in sentencing." State v.

Fuentes, 217 N.J. 57, 71 (2014) (quoting State v. Natale, 184 N.J. 458, 485

(2005)).   To that end, the Legislature "replaced 'the unfettered sentencing



5
  Although not entirely clear, the judge states he is also analyzing the sentence
as a downgrade.
                                                                         A-3781-18T4
                                      24
discretion of prior law with a structured discretion designed to foster less

arbitrary and more equal sentences.'" Ibid. (quoting Natale, 184 N.J. at 485).

Thus, crimes are categorized by degree with the following corresponding

sentencing ranges: ten-to-twenty years for a first-degree crime; five-to-ten years

for a second-degree crime; three-to-five years for a third-degree crime; and up

to eighteen months for a fourth-degree crime. Id. at 72; N.J.S.A. 2C:43-6(a)(1)-

(4).

       Within the applicable range, the sentencing court exercises discretion in

fixing the term by qualitatively weighing the aggravating and mitigating factors

listed in N.J.S.A. 2C:44-1(a) and (b). State v. Case, 220 N.J. 49, 65 (2014);

State v. Sainz, 107 N.J. 283, 288 (1987). Those factors take into account the

personal characteristics of the defendant, as well as the particular circumstances

of the crime, to ensure an individualized assessment, while maintaining

uniformity and predictability in sentencing. See Case, 220 N.J. at 63; State v.

Jaffe, 220 N.J. 114, 116 (2014).      The process preserves "the Legislature's

intention to focus on the degree of the crime itself as opposed to other factors

personal to the defendant." State v. Hodge, 95 N.J. 369, 377 (1984).

       "The factors are not interchangeable on a one-to-one basis. The proper

weight to be given to each is a function of its gravity in relation to the severity


                                                                           A-3781-18T4
                                       25
of the offense." Roth, 95 N.J. at 368. Where a factor is amply supported by the

record, the court is not free to disregard it, but has discretion in determining the

weight the factor should receive. State v. Dalziel, 182 N.J. 494, 504-05 (2005).

"Careful application" of the factors promotes uniformity in sentencing. State v.

Cassady, 198 N.J. 165, 179-80 (2009). A reviewing court will defer to the trial

court's findings so long as they are "based upon competent credible evidence in

the record." Fuentes, 217 N.J. at 74 (quotations omitted). We do not overturn

a trial court's sentence unless it reflects "clear error of judgment" or "'shocks the

judicial conscience.'" State v. Blackmon, 202 N.J. 283, 297 (2010) (quoting

Roth, 95 N.J. at 363-65).

      The Code subjects first- and second-degree crimes to a presumption of

imprisonment with limited exception for truly extraordinary cases. 6 In relevant

part, N.J.S.A. 2C:44-1(d) provides:

             The court shall deal with a person who has been
             convicted of a crime of the first or second degree . . .
             by imposing a sentence of imprisonment unless, having
             regard to the character and condition of the defendant,
             it is of the opinion that his [or her] imprisonment would
             be a serious injustice which overrides the need to deter
             such conduct by others.


6
  Most crimes of the third degree and crimes of the fourth degree are subject to
a presumption of non-imprisonment for first-time offenders.            N.J.S.A.
2C:44-1(d) and (e).
                                                                             A-3781-18T4
                                        26
      Where the presumption of imprisonment applies, the court must impose a

term of incarceration "[a]bsent a proper finding of 'serious injustice' that

outweighs the need for general deterrence." State v. Evers, 175 N.J. 355, 388

(2003) (quoting Roth, 95 N.J. at 358-59). The presumption "is not satisfied by

a term of imprisonment imposed as a condition of probation." State v. O'Connor,

105 N.J. 399, 402 (1987); State v. Lebra, 357 N.J. Super. 500, 507-08 (App.

Div. 2003).

      The serious injustice standard vests in the trial court a "residuum of

power" to forego imprisonment "in those few cases where it would be entirely

inappropriate" to sentence to state prison. Evers, 175 N.J. at 389 (quoting Roth,

95 N.J. at 358). That residuum of power is legitimately exercised only in "truly

extraordinary and unanticipated cases where the human cost of punishing a

particular defendant to deter others from committing his offense would be too

great." Ibid. (quotations omitted).

      In limited cases, a sentencing court may also downgrade a crime of the

first- or second-degree to one degree lower for sentencing purposes. State v.

Trinidad, 241 N.J. 425, 454-55 (2020). The Code provides:

              In cases of convictions for crimes of the first or second
              degree where the court is clearly convinced that the
              mitigating factors substantially outweigh the
              aggravating factors and where the interest of justice

                                                                          A-3781-18T4
                                        27
               demands, the court may sentence the defendant to a
               term appropriate to a crime of one degree lower than
               that of the crime for which he was convicted.

               [N.J.S.A. 2C:44-1(f)(2).]

      In deciding whether a downgrade is appropriate, the focus must be on the

crime because the downgrade statute "is an offense-oriented provision." State

v. Lake, 408 N.J. Super. 313, 328 (App. Div. 2009).

      A trial court should not downgrade if the "surrounding circumstances of

an offense" do not "make it very similar to a lower degree offense." State v.

Megargel, 143 N.J. 484, 500 (1996) (explaining that a downgrade from first- to

second-degree robbery may be justified where the defendant did not have a

weapon but "simulate[d] having a gun by placing his hand in his pocket").

      "The paramount reason we focus on the severity of the crime is to assure

the protection of the public and the deterrence of others. The higher the degree

of the crime, the greater the public need for protection and the more need for

deterrence."     Ibid.   Where the crime includes an enhanced penalty, the

Legislature has declared the crime especially serious, thus elevating the need for

deterrence. Id. at 501-02. Accord State v. Maguire, 84 N.J. 508, 513-14 (1980).

"Under such circumstances, trial courts must exercise extreme caution," before

ordering a downgrade. Megargel, 143 N.J. at 502. In all cases "[t]he reasons


                                                                          A-3781-18T4
                                           28
justifying a downgrade must be 'compelling,' and something in addition to and

separate from, the mitigating factors that substantially outweigh the aggravating

factors." Id. at 505.

      Where the court downgrades a crime subject to the presumption of

imprisonment, the presumption applies regardless of the downgrade. Evers, 175

N.J. at 388. As the Court explained,

            The presumption of imprisonment is not dispelled
            merely because the trial court is clearly convinced that
            the mitigating factors substantially outweigh the
            aggravating factors and the interests of justice justify
            downgrading a first- or second-degree offense pursuant
            to N.J.S.A. 2C:44–1f(2). [State v. Jabbour, 118 N.J. 1,
            7 (1990)].     In that event, the trial court must
            nevertheless impose a term of imprisonment within the
            downgraded sentencing range because the presumption
            of imprisonment is determined "not by the sentence
            imposed[,] but by the offense for which a defendant is
            convicted," State v. O'Connor, 105 N.J. 399, 404-05
            (1987).

            [Ibid.]

      This jury convicted defendant of two second-degree crimes.             The

Legislature determined that both were subject to the sentencing range of five -

to-ten years' imprisonment, N.J.S.A. 2C:43-6(a), and the presumption of

imprisonment, N.J.S.A. 2C:44-1(d). Additionally, the Legislature required the

sentences be served consecutively, N.J.S.A. 2C:21-27(c), thus conveying its


                                                                         A-3781-18T4
                                       29
determination that the nature of the crimes warranted a particular need for

deterrence. See Megargel, 143 N.J. at 501-02.

       Based on these legislative determinations, the most lenient sentence the

court could have imposed under a typical application of the laws was

consecutive terms of five years' imprisonment, absent a downgrade and

reduction in term of years, for an aggregate of ten years' imprisonment.

However, the judge imposed an aggregate term of two years' probation subject

to sixty days in county jail. 7

       The judge not only found that the mitigating factors preponderated, he

also found that the presumption of imprisonment had been overcome. Most of

the reasons he cited in support of the mitigating factors, however, were not

supported by the record or were based on inappropriate considerations. Neither

the downgrade nor the non-custodial term met the applicable standards.

       The judge not only denigrated legislatively created offenses, equating

them to terrible accounting practices, he disparaged the jury's verdict, stressing

the purportedly slim line between criminal and civil matters.        As we have

previously said, a judge may not disregard the jury's findings, as expressed in




7
    The court also imposed a $250,000 fine, which the State does not challenge.
                                                                          A-3781-18T4
                                       30
their verdict. See State v. Paden-Battle, 464 N.J. Super. 125, 150 (App. Div.

2020), certif. granted on other grounds, ___ N.J. ___ (2020).

      The judge did not act in conformity with his duty to engage in good faith

analysis of the statutory aggravating and mitigating factors in relation to the

crimes the jury found. Instead, he "exceeded [his] judicial prerogative" by

substituting the legislative intent and the jury's decision with his own opinion

regarding defendant's conduct. Evers, 175 N.J. at 399.

      The judge found mitigating factor two, N.J.S.A. 2C:44-1(b)(2) (defendant

did not contemplate that his conduct would cause or threaten serious harm),

reasoning that defendant had never intended to deprive the students their

education; the children had not been denied anything; defendant had used the

money for debt reduction; and defendant had believed that his use of the money

benefited the children and school. None of these reasons justify a finding of

factor two.

      Mitigating factor two relates "to the seriousness of the offense rather than

the background and character of the offender[.]" State v. Cullen, 351 N.J. Super.

505, 511 (App. Div. 2002) (holding that despite the defendant's "extensive" prior

record, mitigating factor two applied to his drug possession conviction because

he possessed "a single baggie containing .33 grams of cocaine" and his crime


                                                                          A-3781-18T4
                                      31
had neither caused nor threatened serious harm). Factor two requires more than

just a defendant's perception, otherwise every defendant who lacks remorse,

feels justified, minimizes his conduct and believes that his conduct did not cause

or threaten serious harm, would be entitled to have the factor included in the

sentencing equation. See State v. Locane, 454 N.J. Super. 98, 127-28 (App. Div.

2018). Defendant's personal belief, if such it was, that he was not harming and

was actually benefiting the students was thus irrelevant to mitigating factor two.

      Moreover, defendant's personal belief cannot usurp the jury's verdict and

serve as a reason to place him above the Legislature's determination that money

laundering is a serious offense. Money laundering is defined as "engag[ing] in

a transaction involving property known or which a reasonable person would

believe to be derived from criminal activity . . . with the intent to facilitate or

promote the criminal activity." N.J.S.A. 2C:21-25.

      In explaining the purpose of the money laundering statute, the Legislature

has said:

            It is in the public interest to make such conduct subject
            to strict criminal and civil penalties because of a need
            to deter individuals and business entities from assisting
            in the "legitimizing" of proceeds of illegal activity. To
            allow individuals or business entities to avoid
            responsibility for their criminal assistance in money
            laundering is clearly inimical to the public good.


                                                                           A-3781-18T4
                                       32
            [N.J.S.A. 2C:21-23(e).]

      Misconduct by a corporate official is defined as "purposely or knowingly

us[ing], control[ling] or operat[ing] a corporation for the furtherance or

promotion of any criminal object." N.J.S.A. 2C:21-9(c).

      The jury's conviction signified a determination that defendant knew his

conduct was unlawful. Despite this, the judge said that he was not personally

convinced that there was a clear link between the debt defendant owed the school

and his procurement of a fictitious credit. But the judge's personal opinion of

the circumstances had no relevance in sentencing and served to render the harm

caused by defendant's abuse of his position of trust nearly meaningless. See

Paden-Battle, 464 N.J. Super. at 150; see also State v. Tindell, 417 N.J. Super.

530, 568 (App. Div. 2011) (explaining that a sentence must be based on the Code

and not on "the judge's perception that the jury rendered an unjust verdict").

Additionally, the finding that defendant did not contemplate that his conduct

would cause or threaten serious harm is in sharp contrast with the efforts he

engaged in to hide the transfer of funds.

      The judge found mitigating factor four, N.J.S.A. 2C:44-1(b)(4)

(substantial grounds tended to excuse or justify defendant's conduct) because

there was "clearly confusion" regarding the DOE regulations, especially in


                                                                        A-3781-18T4
                                      33
relation to loans, and defendant's crimes were not discovered by the DOE, but

rather by the Attorney General's Office years later. The judge thus afforded this

factor "significant weight."

       Mitigating factor four is generally found when the defendant has a

particular condition that tends to excuse or justify his or her conduct. See State

v. Jarbath, 114 N.J. 394, 414-15 (1989) (finding mitigating factor four based on

severe psychiatric and cognitive impairment, which rendered the defendant

unable to comprehend the wrongfulness of her conduct); State v. Briggs, 349

N.J. Super. 496, 504 (App. Div. 2002) (explaining that a history of continuous

physical, sexual, and psychological abuse perpetrated by the victim against the

defendant may form a basis for mitigating factor four); State v. Nataluk, 316

N.J. Super. 336, 349 (App. Div. 1998) (holding that the defendant's mental

condition could establish mitigating factor four, even though the jury rejected

the insanity defense).   Here, defendant had no personal circumstance that

explained his criminal conduct.

       The DOE regulations were not implicated in the convictions, and the

agency's failure to detect defendant's impropriety should not have benefitted

him.    That seems self-evident.      That defendant's criminal actions went

undiscovered for years until the matter was referred to the Attorney General's


                                                                          A-3781-18T4
                                       34
Office should have no mitigating effect. Financial crimes are rarely uncovered

immediately even where regular audits occur, and persons engaged in financial

misdeeds go to great lengths to avoid discovery. Success in hiding wrongdoing

does not constitute a mitigating factor.

      The judge found mitigating factor six, N.J.S.A. 2C:44-1(b)(6) (defendant

compensated the victim or will participate in community service) because there

was "no evidence presented of an aggrieved victim." He gave this factor "little

weight."

      We do not understand the judge's rationale for this factor at all. Mitigating

factor six applies only when a defendant pays restitution or participates in

community service, neither of which the judge ordered. See Locane, 454 N.J.

Super. at 128. Presumably, the judge reasoned that because defendant had

returned the money and his community supported him, he had compensated the

victim. Such a finding disregards both the statutory language and the fact that

defendant's crimes were complete upon transfer of the funds and the Legislature

has identified the victim of such crimes as the "public good." See N.J.S.A.

2C:21-23(e).




                                                                           A-3781-18T4
                                       35
      The judge found mitigating factor seven, N.J.S.A. 2C:44-1(b)(7) (no

criminal history). That finding is supported by the record, as defendant has no

prior criminal history.

      The judge found mitigating factor eight, N.J.S.A. 2C:44-1(b)(8)

(defendant's conduct was the result of circumstances unlikely to recur) based on

defendant's age and because "institutional controls have been implemented" to

guard against similar conduct in the future, and defendant had "an impeccable

reputation with handling school expenses." The judge added that the conviction

resulted from "horrible bookkeeping" and that "there's a fine line sometimes

between civil wrongs and criminal wrongs, and arguments could be made either

way in this case." The judge noted that he would have afforded factor eight

greater weight if defendant had admitted guilt, but he had not done so.

      Mitigating factor eight applies when a defendant accepts responsibility

and shows a willingness to remove himself or herself from circumstances that

may lead to similar unlawful conduct. State v. Rice, 425 N.J. Super. 375, 382-

83 (App. Div. 2012) (finding mitigating factor eight where the defendant had

been convicted of official misconduct and agreed to forfeit his job as a police

officer, thus foregoing the possibility of committing a similar crime).

Defendant's continued denial of responsibility does not support a finding that


                                                                          A-3781-18T4
                                      36
the circumstances are unlikely to recur, but rather, negates it. Moreover, the

judge's assertion that the crimes were the result of "horrible bookkeeping" is

inconsistent with the jury's verdict that defendant acted knowingly to further a

criminal objective.

      The judge found mitigating factor ten, N.J.S.A. 2C:44-1(b)(10) (defendant

is particularly likely to respond to probation) because there was "no doubt" in

the judge's mind that defendant would not reoffend. Factor ten is inappl icable

when the conviction carries a presumption of imprisonment without a finding of

"serious injustice." State v. Sene, 443 N.J. Super. 134, 144-45 (App. Div. 2015)

(quoting Evers, 175 N.J. at 388).

      The JOC also lists mitigating factor nine, N.J.S.A. 2C:44-1(b)(9)

(defendant's character and attitude indicate an unlikelihood of reoffending). The

court did not mention this factor at the sentencing hearing.

      The judge found mitigating factor eleven, N.J.S.A. 2C:44-1(b)(11)

(imprisonment would entail excessive hardship to defendant's dependents) based

on the care defendant provides to his disabled son. The evidence in the record

supported this factor.

      With respect to the aggravating factors, the judge found factors four ,

N.J.S.A. 2C:44-1(a)(4) (defendant violated public trust) based solely on the


                                                                         A-3781-18T4
                                      37
definition of the crimes and factor nine, N.J.S.A. 2C:44-1(a)(9) (need to deter)

based only on the general need to deter others. Again, the judge opined that the

State's evidence was "slim" and that the matter "arguably could have been

equally and responsibly handled as an administrative matter. The money taken

was returned. Clearly, private money was used. And the crux of the State's case

was about public money being used."

      The judge rejected the State's argument that aggravating factors three,

N.J.S.A. 2C:44-1(a)(3) (risk of reoffending) and eleven, N.J.S.A. 2C:44-

1(a)(11) (imposition of a fine, penalty or restitution would be perceived as a

"cost of doing business") also applied.

      The judge's decision to accord factor four (defendant violated public trust)

little weight, based only on the definition of the crimes, is also inconsistent with

the jury's findings.   The distinction between private and public funds was

irrelevant to the crimes of which defendant was convicted.             The judge's

assessment of the evidence and opinion that this matter could have been handled

administratively were also inconsistent with the verdict and the legislative

scheme.

      The judge's finding that only a general need to deter existed does no t fit

the facts. It seems clear that a need to deter a particular defendant should exist


                                                                            A-3781-18T4
                                        38
when that defendant refuses to admit guilt or show remorse, particularly when

his crimes are second-degree and subject to enhanced sentencing (i.e.,

consecutive terms). See State v. Carey, 168 N.J. 413, 426 (2001) ("The need for

public safety and deterrence increase proportionally with the degree of the

offense."); State v. Rivers, 252 N.J. Super. 142, 153-54 (App. Div. 1991)

("Defendant's consistent denial of involvement and his lack of remorse indicate

that a prison sentence is necessary to deter defendant from similar conduct in

the future").

      With respect to aggravating factor eleven, it applies when the crime does

not carry a presumption of imprisonment or when the defendant argues that the

presumption of imprisonment has been overcome. Dalziel, 182 N.J. at 502.

Given defendant's refusal to acknowledge his wrongdoing, we agree with the

State that an excessively lenient sentence may be deemed a cost of doing

business that fails to impress upon defendant the severity of his crimes. See id.

at 503.

      On balance, the sentencing judge found that the "overwhelming"

mitigating factors "greatly exceed[ed]" the two aggravating factors. Clearly, the

judge muddled the standards for a downgrade and the presumption of

imprisonment together, analyzing the issues based on his personal opinion of


                                                                         A-3781-18T4
                                      39
defendant's actions and character, unfettered by the record or the law. The judge

said that the nature of defendant's crimes were not as serious as other second-

degree offenses because defendant returned the money, the community and

Foundation supported him, and defendant used private--not public--money in

the transfer. The judge also said that the main purpose of the two statutes was

to "fight organized crime" and "drug offenders," and neither of those purposes

applied to this case.

      The judge considered defendant to be "particularly unique" because his

skills enabled him to communicate with special needs children; he "filled a void"

that public education could not fill; he was a leader in his community; his

community overwhelmingly supported him; and his faith--not imprisonment--

would determine his conduct. The judge said that a term of imprisonment would

have no deterrent effect on defendant and would have insignificant general

deterrence because "deterrents [sic] is really directed to those working in

education, and where presumably then, the socioeconomic standards of that

workforce is much higher than those who regularly appear in this Court for any

type of drug offenses, or assaultive behavior." Further, the judge opined that

those who work with special needs children do so "selflessly" and are "less likely

to commit a financial crime for the typical motivation of greed."          These


                                                                          A-3781-18T4
                                       40
comments were puzzling not only because nothing in the record supported the

judge's purely subjective generalizations—but because defendant seemingly fit

the description of those the judge did not think needed to be deterred—"selfless"

persons. Yet defendant was convicted of crimes involving $200,000.

      The judge recognized that the Legislature had elevated the need for

deterrence and the severity of the crimes by requiring the sentenc es be served

consecutively but believed that this requirement "completely frustrate[d]" the

downgrade provision. He found the minimum aggregate downgraded term of

six years' imprisonment "entirely excessive" and said that it "actually would

shock the [c]ourt's conscience if it had to impose" that term. The judge insisted

that he was not replacing the legislative scheme with his own, but rather had

established the basis for applying the serious injustice standard.

      The judge then imposed the aggregate two-year probationary term

conditioned upon sixty days' imprisonment in county jail and made "clear" for

the record that he believed the DOE should allow defendant to "continue to

perform all . . . responsibilities" that he "typically perform[ed] as an executiv e

director[.]" The judge told the prosecutor that while the State had requested an

"extended period of incarceration," he hoped "on further reflection, you'll find

that my sentence, there is some wisdom to it[.]"


                                                                           A-3781-18T4
                                       41
      As the Court explained in State v. Megargel, a judge must find

"compelling reasons" to downgrade a crime carrying an enhanced penalty.

Megargel, 143 N.J. at 502. Those reasons must be "in addition to, and separate

from" the preponderating mitigating factors. Ibid. As we explained in State v.

Lake, "the severity of the crime remains the single most important factor[,]"

"[a]lthough the surrounding circumstances and the need for deterrence may be

taken into account." Lake, 408 N.J. Super. at 326. Focus must remain on the

offense, not the offender, because "the principles underlying the Criminal Code

favor deterrence and protection of the public over rehabilitation and are designed

to foster uniformity in sentencing[.]" Ibid. "If the surrounding circumstances

of an offense make it very similar to a lower degree offense, a downgraded

sentence may be appropriate." Ibid.

      In this case, defendant's crimes were not similar to third-degree offenses.

The Code grades money laundering and misconduct by a corporate officer based

on the amount transferred or obtained. N.J.S.A. 2C:21-9; N.J.S.A. 2C:21-27(a).

Whether the defendant returned the money, used private funds, and had support

from his community are irrelevant to the degree of either crime. The second-

degree crime of money laundering involves an amount between $500,000 and

$75,000 and a third-degree crime involves an amount less than $75,000.


                                                                          A-3781-18T4
                                       42
N.J.S.A. 2C:21-27(a). The second-degree crime of misconduct by a corporate

officer involves an amount of $75,000 or more, while a third-degree crime

involves an amount between $1000 and $75,000.               N.J.S.A. 2C:21-9(c).

Defendant transferred $200,000, an amount squarely within the second-degree

range for both crimes.

      While the judge was correct that the purpose, at least in part, of the money

laundering statute was to fight organized crime, particularly in relation to drug

crimes, the judge erroneously portrayed this as the sole purpose. See N.J.S.A.

2C:21-23 (declaring the legislative purposes and findings). Another goal is to

subject those who launder money to "strict criminal and civil penalties" to deter

them from "legitimizing" illegal activity, which is "clearly inimical to the public

good." N.J.S.A. 2C:21-23(e).

      Further, the fact that defendant's crimes occurred in the context of a school

for disabled children was irrelevant to the sentence, in general, and deterrence,

in particular. The judge's comment regarding the perceived selflessness and

socioeconomic status of individuals who work in special education institutions

compared to those "who regularly appear" before that judge "for any type of

drug offenses, or assaultive behavior" was not based on evidence in the record.




                                                                           A-3781-18T4
                                       43
      Moreover, in deciding whether to downgrade, "circumstances such as a

defendant's overall character or contributions to the community should not be

considered." Lake, 408 N.J. Super. at 328. "Characteristics or behavior of the

offender are applicable only as they relate to the offense itself and give fuller

context to the offense circumstances." Ibid. See also State v. L.V., 410 N.J.

Super. 90, 112-13 (App. Div. 2009) (downgrading where the defendant's mental

illnesses, young age, "very limited intelligence," cognitive inabilities, language

and social barriers, years of having been sexually abused and threatened by her

father, and having been twice impregnated by him explained why she had

acquiesced to his orders to throw her newborn infant out a window).

      With respect to the presumption of imprisonment applicable to both of

defendant's crimes, the court erred in finding it had been overcome. The serious

injustice standard is a higher standard than the standard for downgrading. Evers,

175 N.J. at 393. Unlike the downgrade standard, it considers "'the character and

condition of the defendant' in determining whether imprisonment would be a

'serious injustice.'" Id. at 389 (quoting Roth, 95 N.J. at 358). The defendant's

character and condition must be "truly extraordinary" so as to establish that the

"'human cost' of punishing a particular defendant to deter others from

committing his [or her] offense would be 'too great.'" Ibid. (quoting State v.


                                                                          A-3781-18T4
                                       44
Rivera, 124 N.J. 122, 125 (1991)). "Generally, for first- and second-degree

crimes there will be an overwhelming presumption that deterrence will be of

value." Id. at 395. Thus, only where the defendant is so unique and the gravity

of his or her crime is so decreased by his or her uniqueness so as to significantly

lessen the value of deterrence should a court find the serious injustice standard

met. Ibid.

      Only two published decisions have found this standard satisfied. The first

of those cases is State v. Jarbath, where the Court affirmed the noncustodial

sentence imposed on a psychotic woman with severe intellectual disabilities who

had accidentally killed her infant by dropping him. 114 N.J. at 398. The Court

found that because she suffered from extreme mental illness and decreased

mental functioning, the need for individual deterrence was essentially

nonexistent, the need for general deterrence was limited by her unique situation,

and imprisonment would impose unusual hardship and suffering upon her. Id.

at 405-06, 409. In the second case, State v. E.R., we affirmed a resentencing to

five years of probation and house arrest for two second-degree crimes based on

a terminal illness that would soon take the defendant's life. 273 N.J. Super. 262,

273-74 (1994). Both cases illustrate the extreme nature of the defendant 's

circumstances and the nearly nonexistent need for general deterrence based on


                                                                           A-3781-18T4
                                       45
the defendant's unique characteristics that must exist to meet the "heavy burden"

imposed by the serious injustice standard. Evers, 175 N.J. at 392.

      Numerous decisions have found the standard not satisfied. See Trinidad,

241 N.J. at 457 (holding that a defendant who had served as a police officer for

"substantial portions of his adult life" did not overcome the presumption of

imprisonment simply because he had dedicated his life to public service and had

provided financial support to family members); Evers, 175 N.J. at 400

(explaining that in setting the length of imprisonment, the "[d]efendant's status

as a first-time offender, 'family man', 'breadwinner,' and esteemed member of

the community, however commendable and worthy of consideration" was "not

so extraordinary as to" overcome the presumption of imprisonment); Jabbour,

118 N.J. at 3-4, 8-9 (rejecting the notion that a first-time offender's likely

rehabilitation based on intense counseling established a basis to overcome the

presumption); State v. Johnson, 118 N.J. 10, 14-20 (1990) (finding that the first-

time offender who pleaded guilty to sexually assaulting his step-daughter had

not overcome the presumption by citing his deafness, drug dependency and

contributions as the sole economic support of the family); State v. Kelly, 97 N.J.

178, 188 (1984) (affirming a custodial sentence imposed on a battered woman

convicted of reckless manslaughter after she had killed her abusive husband,


                                                                          A-3781-18T4
                                       46
even though her children depended on her for support); State v. Wilson, 421 N.J.

Super. 301, 311-12 (App. Div. 2011) (holding that a defendant's sentence to

imprisonment for a second-degree drug-offense of cultivating marijuana was

proper despite his diagnosis of multiple sclerosis); Lebra, 357 N.J. Super. at

511-12 (reversing a probationary term for a second-degree crime, finding no

basis to overcome the presumption of imprisonment even though the defendant

had a brain tumor).

      In this case, defendant lacked the unique characteristics that might meet

the serious injustice standard. Neither his contributions to the community and

school, the support he received from his community, the care he provided his

disabled son, his age, nor his alleged belief that he had done nothing wrong,

formed a basis to overcome the presumption of imprisonment. The judge was

not free to disregard the legislative scheme simply because he believed that

defendant had done many good deeds in his lifetime and had intended no harm.

      Additionally, the judge was not free to impose a probationary term based

on his disagreement with the jury's verdict. State v. Cooke, 345 N.J. Super. 480,

489-90 (App. Div. 2001) ("Disagreement with a jury verdict cannot justify a

probationary sentence for a second-degree crime under the serious injustice

exception to the statutory presumption of incarceration."). "However harsh the


                                                                         A-3781-18T4
                                      47
grading of [defendant's] offense[s] may appear, that was the intent of the

Legislature." Evers, 175 N.J. at 400. There was no basis to disregard it.

      Indeed, the judge's statement that a sentence imposed in accordance with

the Code would "shock" his conscience confused his role as a sentencing judge

with that of a reviewing court. We exercise the discretion to set aside a sentence

"when the application of the facts to the law is such a clear error of judgment

that it shocks the judicial conscience." Roth, 95 N.J. at 364. By asserting that

he could not impose a prison sentence because it would shock his conscience,

the trial judge borrowed language, if not the standard, available only to

reviewing courts.

      Finally, we underscore another impropriety in the sentence, which is set

forth in the JOC. The judge wrote:

            As part of this [JOC] the Court recommends to any
            government agency that has oversight of the operations
            of [the school], that the defendant be permitted to
            resume all other responsibilities that he performed
            while acting as Executive Director of [the school], with
            the exception of the prohibited activities mentioned in
            condition #1.

      A sentencing judge should not add to a JOC a recommendation to an

unrelated institution as to how it should interact with a person convicted of two

second-degree offenses, and the duties and responsibilities it should allow that


                                                                          A-3781-18T4
                                       48
person to perform. A judge's authority is anchored in the Code. Nothing in the

Code authorizes the language employed here. Nothing in the Code vests in

judges the power to convey their personal opinion of a defendant in the weighty

format of an order of the court, which is enforceable by contempt powers.

      The State requests that we remand to a different judge for resentencing

based on the original sentencing judge's clear bias and disagreement with the

jury verdict.   We grant the State's request because this judge's comments

throughout the sentencing established that his disagreement with the verdict

would inhibit him from imposing a sentence in accordance with the Code.

Tindell, 417 N.J. Super. at 572 (remanding for resentencing before a different

judge because "the trial judge's personal views as to the propriety of the jury's

verdict irreparably tainted the sentence he imposed on defendant").

      Affirmed, except vacated as to the sentence, and remanded for resentence

before a different judge.




                                                                         A-3781-18T4
                                      49